Exhibit 10.16
PROMISSORY NOTE

Cupertino, California   October 22, 2008

For value received, the undersigned, CleanTech Biofuels, Inc. (“Borrower”),
hereby promises to pay to the order of World Waste Technologies, Inc. or its
assigns (“Lender”), $450,000.00 together, with interest from the date hereof
until this Note is fully paid, on the principal amount hereunder remaining
unpaid from time to time, at such rates as set forth below. All unpaid principal
hereof and any unpaid interest accruing thereon shall be due and payable on the
22nd day of July, 2009.
The principal amount outstanding under this Note shall accrue interest daily
(calculated on the basis of the actual number of days elapsed over a year of
365 days) at the rate of six percent (6.00%) per annum. Upon the occurrence of
an Event of Default (as defined in the Security Agreement between Borrower and
Lender of even date herewith), and the expiration of any applicable grace
period, the entire unpaid principal balance of this Note will bear interest at
the rate of nine percent (9.00%) per annum, until such time, if any, as the
Event of Default is cured. The interest payable under this Note shall in no
event exceed the maximum rate permissible under applicable law. All payments on
this Note (including, without limitation, any and all prepayments on this Note,
and any and all proceeds applied to this Note from any foreclosure against the
property that has been pledged as security for this Note) shall be applied in
the following order: (i) first to the accrued and unpaid costs and expenses
under the Note, (ii) then to accrued but unpaid interest, and (iii) lastly to
the outstanding principal hereunder.
This Note is secured with the pledge of certain assets of Borrower pursuant to a
Security Agreement of even date herewith (the “Security Agreement”). Upon the
occurrence of an Event of Default under this Note or the Security Agreement, and
after the lapse of any applicable period of cure, the outstanding principal
balance hereunder, together with any accrued but unpaid interest, shall become
immediately due and payable and without demand or notice of every kind (which
are hereby expressly waived by Borrower). Borrower hereby agrees to pay all
costs of collection, including reasonable attorneys’ fees, if this Note is not
paid when due, whether or not legal proceedings are commenced. Presentment or
other demand for payment, protest, notice of dishonor, notice of protest, notice
of acceleration of maturity, or right to notice of any other kind are expressly
waived by Borrower. The remedies of Lender as provided herein shall be
cumulative and concurrent, and may be pursued singularly, successively or
together, in the sole discretion of Lender, and may be exercised as often as
occasion therefor shall arise.
THIS NOTE HAS BEEN DELIVERED AND ACCEPTED AT AND SHALL BE DEEMED TO HAVE BEEN
MADE AT CUPERTINO, CALIFORNIA. THIS NOTE SHALL BE GOVERNED BY THE INTERNAL LAWS
OF THE STATE OF CALIFORNIA (WITHOUT REFERENCE TO CONFLICTS OF LAW PRINCIPLES).

 

 



--------------------------------------------------------------------------------



 



Any term of this Note may be amended or modified only with the written consent
of Borrower and Lender. No failure or delay on the part of Lender in exercising
any right, power or privilege hereunder and no course of dealing between Lender
and Borrower shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver of any right under this Note shall be effective against Lender if and
only if such waiver is in writing. Any waiver, express or implied, of any breach
or default shall not be considered a waiver of any subsequent breach or default.
Whenever possible each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be or become prohibited or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Note.
In Witness Whereof, Borrower has caused this Note to be executed and delivered
by its duly authorized officer as of the day and year and at the place set forth
above.

            CLEANTECH BIOFUELS, INC.
      By:           Edward P. Hennessey, President           

 

 